DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received July 27, 2021.  
	Claims 1, 14, and 15 are amended.  Claims 21-30 are newly added.  Claims 1, 7-15, and 21-30 are pending and have been examined.  
Claim Objections
Claims 1, 14, and 15 are objected to because of the following informalities:  Applicant has replaced automatically with automatedly.  However, Automatedly is not a word in the English language.  See Oxford English Dictionary http://oed.com; Merriam-Webster Dictionary http://m-w.com.  Examiner does not believe that Applicant has changed the scope of the amendment.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are, 
in claim 14: 	a data collection module that collects [data]; selects [data]
An input stage is configured to determine [data]

a maintenance dispatch module that dispatches
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Interpretation – 101
	Applicant has through amendment overcome the 101 rejection.  Applicant, by amending to "utilize the sensor input data and the meteorological input data to train the neural network," and reciting that the input stage of the neural network includes a plurality of output nodes, the output stage of the neural network includes a plurality of input nodes, has integrated any alleged abstract idea into a practical application.  This is because training a neural network, which is comprised of a plurality of input and output nodes (the input nodes go into the output nodes, and the output nodes become the new input nodes), is similar to Example 39, method for training a neural network for facial detection.  Applicant has provided a practical application because applicant recites 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 8-10, 14, 15, and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US PGPUB 2014/0324495 A1 ("Zhou") in view of Chang et al., US PGPUB 2019/0012598 A1 ("Chang"), in further view of Mecikalski, US Pat. No. 10,613,252 B1 ("Mecikalski").  
Per claims 1, 14, and 15, which are similar in scope, Zhou teaches 
Per claim 1, specifically, Zhou teaches a method, executed by one or more processors in par 061: " As will be appreciated by one skilled in the art, aspects of the present invention may be embodied as a system, method or computer program product. Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "module" or "system." Furthermore, aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon."
Per claim 14, specifically, Zhou teaches an apparatus in par 065: " Aspects of the present invention are described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data at least a portion of the data collection module, the maintenance forecasting module, and the maintenance dispatch module comprise one or more of hardware and executable code, the executable code stored on one or more computer readable storage media in par 060: "Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "module" or "system." Furthermore, aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon."
Per claim 15, specifically, Zhou teaches a computer program product for asset maintenance, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by one or more processors a processor to cause the one or more processors to conduct a method comprising in par 061: " Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium. A computer readable storage medium may be, for example, 
Zhou then teaches collecting, via the one or more processors, historical sensor data corresponding to an asset to produce collected historical sensor data in par 026 where historical data is retrieved from sensors in the wind turbines.  See par 026: "The development process 305 begins at blocks 310 and 315 where a risk modeling module (a software application) may retrieve historical data for an identified group of wind turbines. In one embodiment, the risk modeling module may retrieve data from sensors in the wind turbines in the wind farm. The sensors may measure the power output of a particular component, the vibrations in (or proximate to) a component, temperature of a component, environmental conditions (e.g., wind speed, icing, temperature), and the like."
Then, Zhou teaches collecting, via the one or more processors, historical meteorological data corresponding to a location of the asset to produce collected historical meteorological data in par 023 where historical data that is based on temperature is used in the maintenance scheduler.  Temperature (seasons) refers to the meteorological condition of ambient temperature.  See par 023: "The maintenance scheduler 200 may be responsible for scheduling maintenance for the various components in a wind turbine (e.g., a generator bearing, planetary gear, generator windings, blades, electrical systems, etc.). Each component may be associated with a different probability of failure that may be based on the current wind conditions, vibrations in the component, age of the component, and the like. In addition, the future or predicted price of energy (e.g., price per megawatt) may be provided to the scheduler 200. The energy price may be based on historical data such consumer demand, temperature (or seasons)." 
Then, Zhou teaches selecting, via the one or more processors, at least a portion of the collected historical sensor data that corresponds to historical degradation or historical failure of the asset to produce sensor input data in par 026, where sensor data, which was collected, is used in the risk modeling module to determine correlations to error signals.  See par 026: "The development process 305 begins at blocks 310 and 315 where a risk modeling module (a software application) may retrieve historical data for an identified group of wind turbines. In one embodiment, the risk modeling module may retrieve data from sensors in the wind turbines in the wind farm. The sensors may measure the power output of a particular component, the vibrations in (or proximate to) a component, temperature of a component, environmental conditions (e.g., wind speed, icing, temperature), and the like. Also, the risk modeling module may retrieve error log data and event log data such as when a component transmits an error signal or indicates there is a maintenance issue (e.g., low oil pressure)."
Then, Zhou teaches selecting, via the one or more processors, at least a portion of the collected historical meteorological data that corresponds to historical degradation or historical failure of the asset to produce meteorological input data in par 026, where environmental conditions such as wind speed, icing, and temperature, which are meteorological conditions, are used in the risk modeling module to correlate when an error signal or maintenance issue occurs.  See par 026: "The development process 305 begins at blocks 310 and 315 where a risk modeling module (a software application) may retrieve historical data for an identified group of wind turbines. In one embodiment, the risk modeling module may retrieve data from sensors in the wind turbines in the wind farm. The sensors may measure the power output of a particular component, the vibrations in (or proximate to) a component, temperature of a component, environmental conditions (e.g., wind speed, icing, temperature), and the like. Also, the risk modeling module may retrieve error log data and event log data such as when a component transmits an error signal or indicates there is a maintenance issue (e.g., low oil pressure)."
Then, Zhou teaches determining, via a neural network executed by the one or more processors, forecasted sensor data for the asset based, at least in part, on the sensor input data in par 047, where future wind power is predicted, which is forecasted sensor data as the wind power is measured, and is further based on the sensor input data because of the previous limitations for the risk modeling module.  See par 047: "In one embodiment, the algorithm 620 uses an artificial neural network based on a forecasting model to predict the future wind power. However, the wind power forecast algorithm 620 is not limited to any particular type of forecasting model or technique. An output interface 625 may display the predicted wind power prediction or predictions. Alternatively, the output interface 625 may transmits the predictions directly to the maintenance scheduler 200."
Then, Zhou teaches determining, via the neural network executed by the one or more processors, forecasted meteorological data for the asset based, at least in part, on the meteorological input data: in par 047, where, in addition to future wind power (the amount of energy generated from the turbine), wind speed is also predicted.  See par 047: "The wind power forecast algorithm 620 uses the inputs discussed above to predict a future wind speed and the wind power output of the wind farm for the time period stipulated in the parameters 615. In one embodiment, the algorithm 620 uses an artificial neural network based on a forecasting model to predict the future wind power."
Then, Zhou teaches outputting, via the neural network executed by the one or more processors, the forecasted sensor data and the forecasted meteorological data to an output stage of the neural network in par 047, where the output from the neural network shows the predictions, which as taught are both wind power and wind speed.  See par 047 "An output interface 625 may display the predicted wind power prediction or predictions. Alternatively, the output interface 625 may transmits the predictions directly to the maintenance scheduler 200."
Then, Zhou teaches determining, via the neural network executed by the one or more processors, a forecasted probability of degradation or failure of the asset based on a correlation of the forecasted sensor data and the forecasted meteorological data in par 049, where a calculation determines whether repairing the component, preventatively, is worth greater than the NPV of the component, which teaches a forecasted probability of degradation or failure.  Because it is using the failure risk and wind power predicted before, it is using both the forecasted sensor and meteorological data.  See par 049: "In one embodiment, the NPV calculation module 725 uses the predicted failure risk 705, predicted energy price 710, predicted wind power 715, and the service resource constraints 730 when calculated a NPV for each component. For a particular turbine component, because the failure probability risk model is developed based on all the possible failure modes"
Then, Zhou teaches automatedly dispatching, via the one or more processors, asset maintenance services for the asset in par 054 where a maintenance schedule that identifies the date when maintenance will take place teaches automatedly dispatching because dispatching is equivalent to scheduling or ordering and making the maintenance schedule has the same result.  This is further taught where a particular maintenance crew is designated to perform the tasks, where designating teaches dispatching.  See par 054: "Based on the desired objective and the NPVs, the optimizer 740 prioritizes the components--i.e., determines which component should be maintained first--and outputs a maintenance schedule 745 that may identify the date the one or more maintenance task are take place, the respective turbines, the component on which service is to be performed, and the NPV of performing the task. The embodiments disclosed herein may be used to schedule any type of maintenance task associated with a power plant such as replacing a component or part of a component, routine maintenance (e.g., changing fluids, adding lubrication, checking for 
Then, Zhou teaches responsive to determining that the forecasted probability of degradation or failure of the asset is greater than a selected threshold in par 054, where the NPV of performing the task is used to determine that the task should be done.  The NPV teaches the threshold because : " Based on the desired objective and the NPVs, the optimizer 740 prioritizes the components--i.e., determines which component should be maintained first--and outputs a maintenance schedule 745 that may identify the date the one or more maintenance task are take place, the respective turbines, the component on which service is to be performed, and the NPV of performing the task."  See also par 018 for clarification on why the NPV is a threshold, this is because it determines which tasks should be done (threshold is the line which determines whether something will or will not be done).  Par 018: " Specifically, the maintenance scheduler may predict the future values of these factors which are then integrated into a net present value (NPV) for each of the components. Based on the respective NPVs, the maintenance scheduler may determine which maintenance actions to perform and in what order."
Zhou does not teach an input stage or an output stage of a neural network, training a neural network, wherein the input stage of the neural network includes a plurality of output nodes, the output stage of the neural network includes a plurality of input nodes and the plurality of output nodes for the input stage of the neural network further function as the plurality of input nodes for the output stage of the neural network.  
Chang teaches a power generation prediction system that users multiple neural networks.  See abstract.
Chang teaches an input stage of a neural network input stage is a first neural network in par 048.  This teaches an input stage of a neural network because it, in itself, is a neural network which processes input data.  See par 048: "Please refer to FIG. 3, which is a flow chart of a solar power generation prediction method of an embodiment of the present invention. In this embodiment, the solar power generation prediction method is implemented by power generation prediction system of FIG. 1B, and includes steps S31 to S33. In the step S31, the first computing device uses the first neural network to process the first input data associated with solar irradiance prediction, and generates the solar irradiance prediction data according to the first input data. The first input data associated with solar irradiance prediction includes meteorological data, the solar irradiance observation data, and the solar irradiance calculation data of the selected area."
Chang then teaches an output stage of a neural network in par 051 where a second neural network takes the inputs from the first neural network in order to generate the performance data.  See par 051: "In the step S33, the second computing device uses the second neural network to process the solar irradiance prediction data and the temperature prediction data, and generates the power generation prediction 
Chang then teaches training a neural network in par 039: "As a result, the relationship equation between the power generation and amount value of the power generation module and the power generation module parameters must be adjusted and corrected, that is, the power generation conversion curve must be corrected. In an embodiment, the second neural network 12 is designed in consideration of the deterioration over time or reinstallation of at least one device, so the approximation function the second neural network 12 trained by learning process can establish the accurate relationship equation between the power generation and amount value of the power generation module and the power generation module parameters; in the other words, the second neural network 12 can be fine-tuned and trained again, to generate the correct power generation conversion curve."
Chang then teaches wherein the input stage of the neural network includes a plurality of output nodes, the output stage of the neural network includes a plurality of input nodes and the plurality of output nodes for the input stage of the neural network further function as the plurality of input nodes for the output stage of the neural network in par 034 where the hidden nodes function as output nodes for the first input nodes and the input nodes for the output nodes.  See par 034: 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the meteorological and sensor prediction and maintenance dispatch teachings of Zhou with the input and output stages of neural networks teachings of Chang because Chang teaches that using the multiple neural networks, which are also input and output stages (nodes), solves the problem of "high time consumption and inconvenience for the programmers" if the programmer has to work with one large neural network.  See par 005.  This is an improvement on using "only one neural network for prediction."  Id.  Therefore, one would be motivated to combine Zhou with Chang because Zhou teaches one neural network and Chang's teaching, in combination with Zhou, would make any changes to the neural network less time consuming and more convenient.  For these reasons, one would be motivated to combine Zhou with Chang.  
utilizing the sensor input data and the meteorological input data to train [artificial intelligence] executed by the one or more processors (note:  Chang teaches training a neural network above, but not specifically with sensor input and meteorological input data).
Mecikalski teaches a weather forecasting system that uses machine learning.  See abstract.
Mecikalski teaches utilizing the sensor input data and the meteorological input data to train [artificial intelligence] executed by the one or more processors in col 7 ln 26-39, where "satellite image data" is under a broadest reasonable interpretation sensor input data because satellite images are taken from sensors (CCD cameras, for example), and "meteorological data" is NWP model data and weather prediction data.  See col 7 ln 26-39: "The training data 121 is a set of data that defines samples of the input variables that may be used by the weather forecasting logic 50 to predict precipitation during operation. As an example, the training data 121 may include samples of NWP model data 110, satellite image data 17, weather prediction data 112, and/or topographical data 113, as well as sub-hourly or longer trends in training data fields, to be used for the purpose of training the weather forecasting logic 50 to learn the regression equation. The truth data 122 indicates the forecast results that are desired for the input variables from the training data 121. That is, truth data 122 defines the desired outputs for the sample input variables indicated by the training data 121."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the neural network teaching of Zhou in combination with Chang with the using sensor and meteorological data to train teaching 
Per claim 8, Zhou, Chang, and Mecikalski teach the limitations of claim 1, above.  Zhou further teaches determining which first data elements of the portion of the collected historical sensor data are relevant to the degradation or failure of the asset: and determining which second data elements of the portion of the collected historical meteorological data are relevant to the degradation or failure of the asset.
wherein: selecting the at least the portion of the collected historical sensor data that corresponds to historical degradation or historical failure of the asset to produce the sensor input data comprises selecting the first data elements.
And selecting the at least the portion of the collected historical meteorological data that corresponds to historical degradation or historical failure of the asset to produce the meteorological input data comprises selecting the second data elements in par 027.  Par 027 teaches that both first data elements (sensor data) and second data elements (meteorological data), all historical, are selected based on their relevancy.  This is taught because both "sensor data" (sensor) and "wind speed" These are characterized as relevant, and Zhou teaches they are used generates a risk model based on the historical turbine data mined at block 310 and the historical failure information mined at block 315. In one embodiment, the risk modeling module may compare the sensor data, error log data, event log data associated with components that failed to the same data associated with components that did not fail during the monitored time period. Stated differently, the sensor data from block 310 is correlated with the date that a component failed (or did not fail) from block 315. The data sources that generate different data for components that fail versus components that do not fail may be indicative of a component's failure. Accordingly, these data sources may be characterized as relevant and be used as inputs to generate the risk model. For example, if a particular vibration signal reported 20% more vibration associated with components that failed versus components that did not, the vibration signal may be used when defining the risk model. In one embodiment, the different data sources may also be correlated to each other (i.e., how one data source may affect another data source) to see if there is a difference between correlations where the components failed and where the components did not. For example, the temperature of a component may vary with wind speed in components that fail but not in components that do not fail. Thus, this correlation may be deemed relevant and used as input when generating the risk model. The data sources or the correlation of data sources that are not relevant may be ignored."
Per claim 9, Zhou, Chang, and Mecikalski teach the limitations of claim 8, above.
pruning the first data elements of the portion of the collected historical sensor data to eliminate non-relevant first data elements; and pruning the second data elements of the portion of the collected historical meteorological data to eliminate non-relevant second data elements in par 027 where data sources or the correlation of data sources, where data sources teaches sensor and meteorological data, as well as correlation which connects meteorological and sensor data, are ignored if not relevant, which teaches pruning.  See par 027: "The data sources or the correlation of data sources that are not relevant may be ignored."
Per claim 10, Zhou, Chang, and Mecikalski teach the limitations of claim 8, above.
Zhou further teaches determining which first data elements are relevant comprises determining a first set of correlation coefficients for the first data elements; and determining which second data elements are relevant comprises determining a second set of correlation coefficients for the second data elements in pars 028-029 where the different data sources are weighted, and weighting teaches coefficients.  See pars 028-029: "Once the risk model inputs are identified, the different data sources may be weighted to yield a risk model (Z) Z=.alpha.+.beta..times.Input1+.gamma..times.Input2+ . . . +.delta..times.InputN (1) The weighting values (.alpha., .beta., .gamma., and .delta.) may be any numerical value and Input1-InputN may be the relevant data sources. These data sources may also be selected by evaluating histograms and correlation for the data over various time periods--7, 90, 365 days--before a component's failure. After determining the relevant inputs for the risk model, the different inputs may then be weighted using the values 
Per claims 21, 24, and 27, which are similar in scope, Zhou, Chang, and Mecikalski teach the limitations of claims 1, 14, and 15, above.  Zhou does not teach input stage is a first neural network 
Chang teaches input stage is a first neural network because step S31 is a first neural network that processes the first input data.  This is, in itself, is a neural network which processes input data.  See par 048: "Please refer to FIG. 3, which is a flow chart of a solar power generation prediction method of an embodiment of the present invention. In this embodiment, the solar power generation prediction method is implemented by power generation prediction system of FIG. 1B, and includes steps S31 to S33. In the step S31, the first computing device uses the first neural network to process the first input data associated with solar irradiance prediction, and generates the solar irradiance prediction data according to the first input data. The first input data associated with solar irradiance prediction includes meteorological data, the solar irradiance observation data, and the solar irradiance calculation data of the selected area."
Per claims 22, 25, and 28, which are similar in scope, Zhou, Chang, and Mecikalski teach the limitations of claims 21, 24, and 27, above.  Zhou does not teach output stage is a second neural network.   
output stage is a second neural network in par 051 where a second neural network takes the inputs from the first neural network in order to generate the performance data.  This teaches an output stage because it is a section, node of the code and is also a second neural network (as recited by Applicant).  See par 051: "In the step S33, the second computing device uses the second neural network to process the solar irradiance prediction data and the temperature prediction data, and generates the power generation prediction data according to the solar irradiance prediction data and the temperature prediction data. Furthermore, according to above-mentioned content, it needs to correct the relationship equation of the second neural network used for generate the power generation prediction data (that is, the second neural network is fine-tuned and trained again) only when the pyranometer or at least one of devices of or solar power generation equipment is deteriorated or reinstalled."
Per claims 23, 26, and 29, Zhou, Chang, and Mecikalski teach the limitations of claims 22, 25, 28, above.  Zhou does not teach the first neural network comprises: a plurality of first input nodes, a plurality of output nodes, and a first single layer of a plurality of first hidden nodes between the plurality of first input nodes and the plurality of output nodes; the second neural network comprises:
a plurality of second input nodes, a single output node, and
a second single layer of a plurality of second hidden nodes between the plurality of second input nodes and the single output node; and the plurality of output nodes and the plurality of second input nodes are the same nodes.
Chang teaches the first neural network comprises: a plurality of first input nodes, a plurality of output nodes, and a first single layer of a plurality of first hidden nodes between the plurality of first input nodes and the plurality of output nodes in par 034, where for each neural network (first and second), there are input nodes, output nodes, and hidden nodes: "The first to third neural networks 11 to 13 of FIGS. 1A and 1B can be implemented by the neural network 2 shown in FIG. 2, and the neural network 2 includes a plurality of input nodes IN1 to IN3, a plurality of hidden nodes HID1 to HID4, and a plurality of output nodes OUT1 to OUT3. The plurality of input nodes IN1 to IN3s are electrically connected to the plurality of hidden nodes HID1 to HID4, and the plurality of hidden nodes HID1 to HID4 are electrically connected to the plurality of output nodes OUT1 to OUT3. The plurality of input nodes IN1 to IN3s are configured to receive the input data, and the plurality of output nodes OUT1 to OUT3 are configured to output the processed data, and the plurality of hidden nodes can perform an activation function for processing the data."
Chang then teaches the second neural network comprises: a plurality of second input nodes, a single output node, and a second single layer of a plurality of second hidden nodes between the plurality of second input nodes and the single output node; and the plurality of output nodes and the plurality of second input nodes are the same nodes in par 034, where for each neural network (first and second), there are input nodes, output nodes, and hidden nodes.  Here the second neural network in Chang teaches Applicant's second neural network.  Fig 1B shows that the output nodes of the first neural network are the input nodes of the second neural network.  Also, see par 032, which teaches this.  See par 034 "The first to third neural networks 11 to 13 of FIGS. 1A and 1B can be implemented by the neural network 2 shown in FIG. 2, and the neural network 2 includes a plurality of input nodes IN1 to IN3, a plurality of output nodes OUT1 to OUT3. The plurality of input nodes IN1 to IN3s are electrically connected to the plurality of hidden nodes HID1 to HID4, and the plurality of hidden nodes HID1 to HID4 are electrically connected to the plurality of output nodes OUT1 to OUT3. The plurality of input nodes IN1 to IN3s are configured to receive the input data, and the plurality of output nodes OUT1 to OUT3 are configured to output the processed data, and the plurality of hidden nodes can perform an activation function for processing the data."
See par 032: "Please refer to FIG. 1B, which is a block diagram of a power generation prediction system of another embodiment of the present invention. The power generation prediction system 1 uses multiple plurality of neural networks including the first computing device performing the first neural network 11, the second computing device performing the second neural network 12, and a third computing device performing a third neural network 13. The output nodes of the first neural network 11 and the third neural network 13 are connected to the input nodes of the second neural network 12. The power generation prediction system 1 can be used to predict power generation of the solar power system in the selected area."
Applicant's claims and description are comprises limitations which mean that they do not exclude further elements.  See MPEP 2111.03, Transitional Phrases:
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.

Emphasis added.
Per claim 30, Zhou, Chang, and Mecikalski teach the limitations of claim 15, above. Zhou further teaches receiving additional data elements that are predictive of degradation or failure of the asset  in par 039 where updated data from different data sources teaches additional data elements is taught, which is used to identify a risk value, in other words, updating the risk model.  See par 039: "At block 355, the risk model module may receive updated data from the different data sources associated with a wind turbine.  At block 360, the received data is used to identify a risk value using the risk model shown in Equation 1."  Zhou further teaches wherein the forecasted probability of degradation or failure of the asset is further based on the additional data elements in par 039 where the risk value is then used to calculate the probability 
Claims 7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US PGPUB 2014/0324495 A1 ("Zhou") in view of Chang et al., US PGPUB 2019/0012598 A1 ("Chang"), in further view of Mecikalski, US Pat. No. 10,613,252 B1 ("Mecikalski"), further in view of Boss et al., US PGPUB 2016/0071398 A1 ("Boss").  
Per claim 7, Zhou, Chang, and Mecikalski teach the limitations of claim 1, above.  Zhou does not teach determining the location of the asset, wherein the location of the asset comprises geographic coordinates. 
Boss teaches asset management.  See par 002.
Boss teaches determining the location of the asset, wherein the location of the asset comprises geographic coordinates in par 020 where a locating tag is used to determine the location of an asset.  See par 020: "Real-time locating tag 190 an object or device capable of identifying the location of asset 180. In the depicted embodiment, real-time locating tag 190 is located on asset 180. In some embodiments, real-time locating tag 190 is either a passive or active radio-frequency identification (RFID) tag. In another embodiment real-time locating tag 190 may be a global positioning system receiver tag capable of communicating with the global positioning system. The global positioning system is a space-based satellite navigation system that provides location and time information to real-time locating tag 190 when real-time locating tag 190 is a global positioning system receiver tag. In yet another embodiment, real-time locating tag 190 may operate similar to a mobile phone and use multilateration 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the asset maintenance forecasting teaching of Zhou, in combination with Chang, with the determining the location of the asset where the asset location comprises geographic coordinates teaching of Boss because Boss teaches that, based on finding the location, in combination with the event forecasting, alerts or recommendations can be generated.  See par 015.  Because the event forecasting and the location are associated with each other, one can make improved recommendations in case something occurs with the location of the asset.  Further, as taught by Boss, by using GPS, one is suing a space based satellite navigation system that provides both location and time information for an asset.  Therefore, in addition to finding location, one can find the time as well from GPS, and this information in combination with Zhou would improve event forecasting to include a spatial and temporal aspect.  See par 003.  For these reasons, one would be motivated to modify Zhou and Chang with Boss.
Per claim 12, Zhou, Chang, Mecikalski, and Boss teach the limitations of claim 7, above. Zhou further teaches receiving additional data elements that are predictive of degradation or failure of the asset  in par 039 where updated data from different data sources teaches additional data elements is taught, which is used to identify a risk value, in other words, updating the risk model.  See par 039: "At block 355, the risk model module may receive updated data from the different data sources associated 
Per claim 13, Zhou, Chang, Mecikalski, and Boss teach the limitations of claim 12, above.  Zhou further teaches wherein the forecasted probability of degradation or failure of the asset is further based on the additional data elements in par 039 where the risk value is then used to calculate the probability of failure.  See par 039: "At block 365, the risk value may then be used to calculate the probability of failure using Equation 2."
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US PGPUB 2014/0324495 A1 ("Zhou"), in view of Chang et al., US PGPUB 2019/0012598 A1 ("Chang"), in further view of Mecikalski, US Pat. No. 10,613,252 B1 ("Mecikalski"), in further view of Qian, Cheng and Wen Zhou, " Two Approaches for Statistical Prediction of Non-Gaussian Climate Extremes: A Case Study of Macao Hot Extremes during 1912–2012" Journal of Climate vol. 28 p. 623-636 published January 15, 2015, available online at: < https://journals.ametsoc.org/doi/pdf/10.1175/JCLI-D-14-00159.1 > ("Qian").
Per claim 11, Zhou, Chang, and Mecikalski teach the limitations of claim 10, above.  Zhou does not teach the first set of correlation coefficients and the second set of correlation coefficients are Spearman’s rank correlation coefficients.
Qian teaches modeling non-Gaussian extremes using multiple linear regression model.  See abstract.
Qian teaches the first set of correlation coefficients and the second set of correlation coefficients are Spearman’s rank correlation coefficients in page 625 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the predictive maintenance of an asset modeling teaching of Zhou as modified by Chang and Mecikalski, with the Spearman's rank correlation coefficients because Qian teaches that Spearman's rank is used for non-Gaussian data, or data that is typically more extreme (rises/falls faster than a Gaussian curve) than a Gaussian curve.  This would motivate one ordinarily skilled in the art particularly to modify Zhou, Chang, and Mecikalski because being able to model extreme changes is relevant to predictive maintenance.  Extreme wind changes, for example, or temperature changes, would put more stress on materials than more gradual changes.  This would therefore make the models more effective.  For these reasons, one would be motivated to modify Zhou, Chang, and Mecikalski with Qian.  
Therefore, claims 1, 7-15, and 21-30 are rejected under 35 USC 103.  
Response to Arguments
35 USC 101
Applicant has overcome the 101 election, as explained above in the 101 interpretation section, and therefore the rejection is withdrawn.
35 USC 103

The other arguments are to dependent claims but because new art is found these arguments are moot.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689